WILBUR, Circuit Judge.
This is an action upon a war risk insurance policy. The trial court erred in the ruling upon the admissibility of expert testimony upon the question of total and permanent disability. It is conceded on the argument that the rulings come squarely within our decision in United States v. Stephens, 73 F.(2d) 695, rendered November 13, 1934. See, also, recent decision of the Supreme Court of the United States in United States v. Spaulding, 55 S. Ct. 273, 79 L. Ed. —, decided January 7, 1935.
For this error the judgment is reversed.